[N THE SUPREME COURT OF THE STATE OF DELAWARE

EMC MORTGAGE LLC and
JPMORGAN CHASE BANK, N.A.,

Z
9

oo
39
IO
o
H
U’I

Defendants Below-
Appellants,

Jammmmam

 Court Below—Court of Chancery
' of the State of Delaware,
f CA. No. 7701
Va.
20‘

BEAR STEARN S MORTGAGE
FUNDING TRUST 2006-SL1, by US.
Bank, N.A., as Trustee,

Plaintiff Below-
Appellee.

amt-o:chan

Submitted: February 20, 2015
Decided: March 17 , 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
MB

This 17111 day of March 2015, it appears to the Court that:

( l) The defendants-appellants, EMC Mortgage LLC and JPMorgan Chase
Bank, NA. (collectively, “EMC”), have petitioned this Court under Supreme Court
Rule 42 to accept an appeal from an interlocutory order of the Court of Chancery,
dated January 22, 2015, which implemented the trial court’s Opinion dated January
12, 2015. The Court of Chancery’s opinion granted the plaintiff‘s motion to
reargue an earlier opinion dismissing most counts of the plaintiff‘s complaint as

barred by laches. In granting the motion for reargument, the Court of Chancery

held, among other things, that it had: (i) failed to consider controlling precedent;
(ii) failed to consider Delaware law that treats an accrual provision as a condition
precedent to the running of the statute of limitations; and (iii) failed to consider the
General Assembly’s August 1, 2014 amendment to 10 Del. C. § 8106(c). After
granting reargument, the Court of Chancery denied EMC’s motion to dismiss.

(2) EMC filed the application for certification to take an interlocutory
appeal in the Court of Chancery on February 2, 2015. The Court of Chancery
denied the certiﬁcation application on February 19, 2015.

(3) Applications for interlocutory review are addressed to the sound
discretion of this Court. In the exercise of its discretion, this Court has concluded
that the application for interlocutory review does not meet the requirements of
Supreme Court Rule 42(b) and should be refused.

NOW, THEREFORE, IT IS HEREBY ORDERED that the within
interlocutory appeal is REFUSED.

BY THE COURT:

~—7

ustice